                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION




DANA DOUGLAS,

                Petitioner,

vs.                                      Case No. 3:16-cv-405-J-39MCR

SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

                Respondents.


                                 ORDER

                          I.   INTRODUCTION

      Petitioner Dana Douglas challenges his conviction and sentence

for possession of a firearm by a convicted felon, robbery with a

firearm, and resisting an officer without violence through his

Second Amended Petition (Petition) (Doc. 23). Through four grounds

for post conviction relief, he challenges a 2012 Bradford County

conviction. Respondents filed an Answer to Second Amended Petition

for Writ of Habeas Corpus (Response) (Doc. 34).1     Petitioner opted

not to file a reply (Doc. 37).     See Orders (Docs. 5, 36, & 38).



      1
      The Court hereinafter    refers to the Exhibits (Docs. 14 & 34)
as "Ex."   Where provided,     the page numbers referenced in this
opinion are the Bates stamp    numbers at the bottom of each page of
the exhibit. Otherwise, the    page number on the particular document
will be referenced.
                                       II.    CLAIMS

     The    four       grounds       raised     in    the   Petition    are:   (1)   the

ineffective assistance of counsel for failure to investigate and

present an insanity defense; (2) the ineffective assistance of

counsel    for        failure     to     have        Petitioner    examined    by    two

psychiatrists to determine competency to stand trial, instead of

just one; (3) the ineffective assistance of counsel for advising

Petitioner       to    enter     a     plea     without     informing    him   of     the

availability of the insanity defense; and (4) the ineffective

assistance of counsel based on the cumulative errors of counsel.

                           III.       EVIDENTIARY HEARING

     It is Petitioner's burden to establish the need for a federal

evidentiary hearing. Since Petitioner has not met this burden, the

Court     will    address        the     Petition        without    further    factual

development.      Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057,

1060 (11th Cir. 2011), cert. denied, 565 U.S. 1120 (2012).                           Upon

review, the pertinent facts are fully developed in the record or

the record otherwise precludes habeas relief.                      Thus, the Court is

able to "adequately assess [Petitioner's] claim[s] without further

factual development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th

Cir. 2003), cert. denied, 541 U.S. 1034 (2004).




                                             - 2 -
                         IV.     STANDARD OF REVIEW

      The Antiterrorism and Effective Death Penalty Act (AEDPA)

governs a state prisoner's federal petition for habeas corpus.2

See   28   U.S.C.   §   2254;    Ledford   v.   Warden,   Ga.   Diagnostic   &

Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert.

denied, 137 S.Ct. 1432 (2017).        "AEDPA limits the scope of federal

habeas review of state court judgments[.]"          Pittman v. Sec'y, Fla.

Dep't of Corr., 871 F.3d 1231, 1243 (11th Cir. 2017), cert. denied,

139 S.Ct. 102 (2018).           This narrow scope of review under AEDPA

provides for habeas relief only if there are extreme malfunctions,

certainly not to be used as a means to correct state court errors.

Ledford, 818 F.3d at 642 (quoting Greene v. Fisher, 565 U.S. 34, 38

(2011)).     "Under AEDPA, error is not enough; even clear error is

not enough."     Meders v. Warden, Ga. Diagnostic Prison, 900 F.3d

1330, 1344 (11th Cir. 2018) (citation omitted).             Indeed, federal

courts may grant habeas relief:

             only when the adjudication of a federal
             constitutional claim "on the merits in State
             court proceedings" either "resulted in a
             decision that was contrary to, or involved an
             unreasonable    application     of,    clearly
             established Federal law, as determined by the
             Supreme Court of the United States" or
             "resulted in a decision that was based on an
             unreasonable determination of the facts in
             light of the evidence presented in the State
             court proceeding." 28 U.S.C. § 2254(d). "This
             narrow evaluation is highly deferential, for a
             state court's determination that a claim lacks


      2
          The Petition is timely.     See Response at 5-6.

                                     - 3 -
            merit precludes federal habeas relief so long
            as fairminded jurists could disagree on the
            correctness of the state court's decision."
            Morrow v. Warden, 886 F.3d 1138, 1146–47 (11th
            Cir. 2018) (alteration adopted) (internal
            quotation marks omitted) (quoting Harrington
            v. Richter, 562 U.S. 86, 101, 131 S.Ct. 770,
            178 L.Ed.2d 624 (2011)). The decision of a
            state court is "contrary to" federal law only
            if it "contradicts the United States Supreme
            Court on a settled question of law or holds
            differently than did that Court on a set of
            materially indistinguishable facts." Cummings
            v. Sec'y for Dep't of Corr., 588 F.3d 1331,
            1355 (11th Cir. 2009) (citation and internal
            quotation marks omitted). The decision of a
            state   court   "involves    an   unreasonable
            application of federal law if it identifies
            the correct governing legal principle as
            articulated by the United States Supreme
            Court, but unreasonably applies that principle
            to the facts of the petitioner's case,
            unreasonably extends the principle to a new
            context where it should not apply, or
            unreasonably refuses to extend it to a new
            context where it should apply." Id. (citation
            and internal quotation marks omitted). "The
            question ... is not whether a federal court
            believes the state court's determination was
            correct but whether that determination was
            unreasonable—a      substantially      higher
            threshold."   Id.   (citation   and   internal
            quotation marks omitted).

Wilson v. Warden, Ga. Diagnostic Prison, 898 F.3d 1314, 1321 (11th

Cir. 2018).

       This Court will not "flyspeck the state court order or grade

it."    Id. at 1345.   Instead, the Court is charged with reviewing

the conclusions of the state court, deferring to the state court

decisions, and granting habeas relief only if the adjudication of

the claim resulted in a decision that was contrary to, or involved


                                - 4 -
an unreasonable application of Supreme Court precedent.       "We also

must presume that 'a determination of a factual issue made by a

State court [is[ correct,' and the petitioner 'ha[s] the burden of

rebutting the presumption of correctness by clear and convincing

evidence.'     28 U.S.C. § 2254(e)(1)."   Morrow v. Warden, 886 F.3d

1138, 1147 (11th Cir. 2018), petition for cert. filed, (U.S. Oct.

19, 2018) (No. 18-6409).       Additionally, "[t]his presumption of

correctness applies equally to factual determinations made by the

state trial and appellate courts."        Pope v. Sec'y for Dep't of

Corr., 680 F.3d 1271, 1284 (11th Cir. 2012) (quoting Bui v. Haley,

321 F.3d 1304, 1312 (11th Cir. 2003)), cert. denied, 568 U.S. 1233

(2013).

     In this regard:

                  "Deciding   whether   a   state   court's
             decision     'involved'    an     unreasonable
             application of federal law or 'was based on'
             an unreasonable determination of fact requires
             the federal habeas court to 'train its
             attention on the particular reasons—both legal
             and factual—why state courts rejected a state
             prisoner's   federal   claims.'"   Wilson   v.
             Sellers, ––– U.S. ––––, 138 S.Ct. 1188,
             1191–92, ––– L.Ed.2d –––– (2018) (quoting
             Hittson v. Chatman, ––– U.S. ––––, 135 S.Ct.
             2126, 2126, 192 L.Ed.2d 887 (2015) (Ginsberg,
             J., concurring in denial of certiorari) ). The
             Supreme Court recently held that, when the
             relevant   state   court   decision   is   not
             accompanied by a reasoned opinion explaining
             why relief was denied, "the federal court
             should 'look through' the unexplained decision
             to the last related state-court decision that
             does provide a relevant rationale" and
             "presume that the unexplained decision adopted
             the same reasoning." Id. at 1192. "[T]he State

                                 - 5 -
          may rebut the presumption by showing that the
          unexplained affirmance relied or most likely
          did rely on different grounds than the lower
          state court's decision." Id.

Johnson v. Sec'y, Dep't of Corr., 737 F. App'x 438, 441 (11th Cir.

2018) (per curiam).

     Bearing in mind this guidance from the Supreme Court, this

Court undertakes its review of Petitioner's four grounds for habeas

relief. If the last state court to decide a federal claim provides

an explanation for its merits-based decision in a reasoned opinion,

this Court simply reviews the specific reasons given by the state

court and defers to those reasons, if they are reasonable.   On the

other hand, if the relevant state-court decision is not accompanied

by a reasoned opinion, simply stating affirmed or denied, this

Court should "look through" the unexplained decision to the last

related state-court decision that provides relevant rationale.

This Court presumes the unexplained decision adopted the same

reasoning as the lower court; however, the presumption is not

irrebutable, as strong evidence may refute the presumption.    See

Kernan v. Hinojosa, 136 S.Ct. 1603, 1606 (2016) (per curiam).

Thus, the state may rebut the presumption by showing the higher

state court relied or most likely relied on different grounds than

the lower state court, "such as alternative grounds for affirmance

that were briefed or argued to the state supreme court or obvious

in the record it reviewed."    Wilson v. Sellers, 138 S.Ct. 1188,

1192 (2018) (Wilson).

                              - 6 -
     Although the § 2254(d) standard is difficult to meet, the

standard is meant to be difficult.     Rimmer v. Sec'y, Fla. Dep't of

Corr., 876 F.3d 1039, 1053 (11th Cir. 2017) (opining that to reach

the level of an unreasonable application of federal law, the ruling

must be objectively unreasonable, not merely wrong or even clear

error), cert. denied, 138 S.Ct. 2624 (2018).       When applying the

stringent AEDPA standard, state court decisions must be given the

benefit of the doubt.    Trepal v. Sec'y, Fla. Dep't of Corr., 684

F.3d 1088, 1107 (11th Cir. 2012) (quotation and citations omitted),

cert. denied, 568 U.S. 1237 (2013).

              V.   INEFFECTIVE ASSISTANCE OF COUNSEL

     In order to prevail on his Sixth Amendment claims, Petitioner

must satisfy the two-pronged test set forth in Strickland v.

Washington, 466 U.S. 668, 688 (1984), requiring that he show both

deficient performance (counsel's representation fell below an

objective standard of reasonableness) and prejudice (there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different).

A counsel's performance is deficient only if counsel's "identified

acts or omissions were outside the wide range of professionally

competent assistance."   Id. at 690.    And importantly, with regard

to the establishment of prejudice requirement, the reasonable

probability of a different result must be "a probability sufficient

to undermine confidence in the outcome."     Id. at 694.


                               - 7 -
     It is important to note that in order to prevail on a claim of

ineffective assistance of counsel, both parts of the Strickland

test must be satisfied.   Bester v. Warden, Att'y Gen. of the State

of Ala., 836 F.3d 1331, 1337 (11th Cir. 2016) (citing Holladay v.

Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)), cert. denied, 137

S.Ct. 819 (2017).    However, a court need only address one prong,

and if it is found unsatisfied, the court need not address the

other prong.   Id.

     With respect to an ineffective assistance challenge to the

voluntariness of a guilty or no contest plea, a petitioner must

show there is a "reasonable probability that, but for counsel's

errors, he would not have pleaded guilty and would have insisted on

going to trial."     Hill v. Lockhart, 474 U.S. 52, 59 (1985).   Of

note, ineffective assistance of counsel may also require that a

plea be set aside on the ground that it was involuntary because

voluntariness implicates not only threats and inducements but also

ignorance and incomprehension.      See id. at 56 (quoting North

Carolina v. Alford, 400 U.S. 25, 31 (1970)) (noting that the

"longstanding test for determining the validity of a guilty plea is

'whether the plea represents a voluntary and intelligent choice

among the alternative courses of action open to the defendant.'").

     This Court recognizes that,

          in a post conviction challenge to a guilty
          plea:

                [T]he   representations    of    the
                defendant, his lawyer, and the
                prosecutor at [the plea] hearing, as
                                - 8 -
                 well as any findings made by the
                 judge accepting the plea, constitute
                 a   formidable    barrier   in   any
                 subsequent collateral proceedings.
                 Solemn declarations in open court
                 carry a strong presumption of
                 verity. The subsequent presentation
                 of     conclusory      allegations
                 unsupported by specifics is subject
                 to   summary   dismissal,   as   are
                 contentions that in the face of the
                 record are wholly incredible.

            Blackledge v. Allison, 431 U.S. 63, 73–74, 97
            S.Ct. 1621, 1629, 52 L.Ed.2d 136 (1977)
            (citations omitted); see also United States v.
            Gonzalez–Mercado, 808 F.2d 796, 799–800 and n.
            8 (11th Cir. 1987) (while not insurmountable,
            there is a strong presumption that statements
            made during a plea colloquy are true, citing
            Blackledge and other cases).

Bryant v. McNeil, No. 4:09CV22-SPM/WCS, 2011 WL 2446370, at *2

(N.D. Fla. May 17, 2011) (Report and Recommendation), report and

recommendation adopted by Bryant v. McNeil, No. 4:09CV22-SPM/WCS,

2011 WL 2434087 (N.D. Fla. June 16, 2011).

               VI.   EXHAUSTION AND PROCEDURAL DEFAULT

       While Respondents admit that grounds one, three, and four, as

presented in the federal Petition, are similar to those Petitioner

asserted in grounds one, three, and four of his Rule 3.850 motion

in state court, Ex. B at 5-6, 7-9, 11-14, Respondents assert

Petitioner abandoned these grounds on appeal of the denial of the

Rule 3.850 motion.     Ex. F at 3-5.    Respondents contend the only

federal constitutional ground addressed in the appeal is ground

two:   trial counsel's failure to object to the appointment of only



                                - 9 -
one psychiatrist to examine Petitioner, instead of two.    Id. at 1,

3.

     Since the question of exhaustion has been raised, this Court

must ask whether there has been adequate exhaustion of grounds one,

three, and four in the courts of Florida:

               An applicant's federal writ of habeas
          corpus will not be granted unless the
          applicant exhausted his state court remedies.
          28 U.S.C. § 2254(b), (c). A claim must be
          presented to the highest court of the state to
          satisfy the exhaustion requirement. O'Sullivan
          v. Boerckel, 526 U.S. 838 (1999) ; Richardson
          v. Procunier, 762 F.2d 429, 430(5th Cir.
          1985); Carter v. Estelle, 677 F.2d 427,
          443(5th Cir. 1982). In a Florida non-capital
          case, this means the applicant must have
          presented his claims in a district court of
          appeal. Upshaw v. Singletary, 70 F.3d 576, 579
          (11th Cir. 1995). The claims must be presented
          in State court in a procedurally correct
          manner. Id. Moreover, the habeas applicant
          must have presented the State courts with the
          same federal constitutional claim that is
          being asserted in the habeas petition. "It is
          not sufficient merely that the federal habeas
          petitioner has been through the state courts
          ... nor is it sufficient that all the facts
          necessary to support the claim were before the
          state courts or that a somewhat similar
          state-law claim was made." Kelley v. Sec'y,
          Dep't of Corr., 377 F.3d 1317 (11th Cir. 2004)
          (citing Picard v. Connor, 404 U.S. 270, 275–76
          (1971)); Anderson v. Harless, 459 U.S. 4, 6
          (1982). A petitioner is required to present
          his claims to the state courts such that the
          courts   have   the  "opportunity   to   apply
          controlling legal principles to the facts
          bearing upon [his] constitutional claim."
          Picard v. Connor, 404 U.S. 270, 275–77 (1971).
          To satisfy this requirement, "[a] petitioner
          must alert state courts to any federal claims
          to allow the state courts an opportunity to
          review and correct the claimed violations of
          his federal rights." Jimenez v. Fla. Dep't of
          Corr., 481 F.3d 1337 (11th Cir. 2007) (citing
                              - 10 -
            Duncan v. Henry, 513 U.S. 364, 365 (1995).)
            "Thus, to exhaust state remedies fully the
            petitioner must make the state court aware
            that the claims asserted present federal
            constitutional issues." Snowden v. Singletary,
            135 F.3d 732, 735 (11th Cir. 1998).

Aguilera v. Jones, No. 15-CV-20406, 2016 WL 791506, at *7 (S.D.

Fla. Jan. 13, 2016), report and recommendation adopted by No.

15-20406-CIV, 2016 WL 932808 (S.D. Fla. Mar. 10, 2016).

     In order to make its determination as to exhaustion, this

Court has carefully reviewed and considered the pro se brief filed

by Petitioner in the 1st DCA.     Ex. F.   Petitioner presented one

argument in his Table of Contents:

                  Trial court erred in denying issues one,
            two, three in the 3.850 petition where all
            three    issues   relate  to   counsel   being
            ineffective for failing to object to courts
            erroneous appointment of only one psychiatrist
            to examine defendant in regards of his
            sanity/competency when Rule 3.210(b), required
            at least two psychiatrist[s] but no more than
            three.

Id. at 1.    Although Petitioner references three issues by number,

his statement only addresses the claim concerning the erroneous

appointment of one psychiatrist rather than two, and counsel's

failure to object to this fact.

     After his Statement of the Case and Facts, Petitioner provided

a very brief Summary of the Arguments:

                 Defendant seeks reversal of plea where
            court failed to comply with procedural
            requirements of at least (two) psychiatrist[s]
            to determine if defendant was competent to
            proceed and counsel was ineffective for
            failing to object to improper examination of
            only (one) psychiatrist in erroneously finding
                                - 11 -
            defendant competent.    Further, counsel was
            also ineffective for failing to advise
            defendant as to a possible insanity defense
            where defendant advise[d] counsel of previous
            hospitalization and counsel was aware of the
            severe head trauma/injury and defendant[']s
            hospitalization from having been comatose and
            suffering morphic high rhythmic burst in the
            brain and a significant large amount of oxygen
            loss to the brain. Later was released from
            medical hospitalization and involuntarily
            commit[t]ed to mental health facility prior to
            the alleged crimes.

Id. at 2.     In this summary of arguments, Petitioner blames the

trial court for failing to appoint an additional psychiatrist and

submits counsel was ineffective for failing to object.   Petitioner

also mentions his counsel was ineffective for failing to advise

Petitioner of a possible insanity defense.

     After the presentation of his summary of arguments, Petitioner

addressed one ground for relief: "[c]ounsel was ineffective for

failing to object to court's erroneously [sic] appointment of only

(1) psychiatrist to examine defendant in regards of his competency

when rule required at least (2) psychiatrist[s]."     Id. at 3.   In

his discussion of this ground, Petitioner mentions in passing

counsel's failure to advise Petitioner as to a possible insanity

defense.    Id. at 4.   Petitioner does not, however, address the

failure to give advice concerning an insanity defense as a separate

ground for review by the 1st DCA or present a definitive argument

supporting the claim.

     The record shows that appeal of the denial of the post

conviction motion was before the 1st DCA.    Traditionally, the 1st

                               - 12 -
DCA will only review "those arguments raised and fully addressed in

the brief."      Watson v. State, 975 So.2d 572, 573 (Fla. 1st DCA

2008) (per curiam).        Thus, upon appeal from a summary denial of a

post    conviction      motion,   an     appellant   must   present   definitive

arguments concerning the particular grounds for relief and not

simply list the issues raised below.            Marshall v. State, 854 So.2d

1235,    1252   (Fla.    2003)    (per    curiam).     If   the   arguments   are

speculative or unsupported, they will be considered improper.

Cooper v. State, 856 So.2d 969, 977 n.7 (Fla. 2003) (per curiam),

cert. denied, 540 U.S. 1222 (2004).                  Therefore, in order to

preserve his arguments for review, an appellant must raise and

fully address the arguments in his brief; if the appellant fails to

do so, he has waived any claim not fully briefed.                 Wade v. State,

201 So.3d 806, 807 (Fla. 1st DCA 2016) (per curiam).

        Here, Petitioner failed to present substantive arguments as to

the circuit court's rejection of grounds one, three, and four.

Instead, he referenced the numbers of the claims but made argument

only as to ground two concerning the appointment of only one

psychiatrist, instead of two psychiatrists, and counsel's failure

to object.      Again, Petitioner mentioned in passing within his

argument on ground two that counsel failed to advise him as to a

possible insanity defense, but Petitioner did not brief this issue.

Passing reference to a claim or a claim number is simply not enough

to exhaust state court remedies.



                                       - 13 -
        Upon review, Petitioner failed to present definitive arguments

to support grounds one, three, and four on appeal of the denial of

the Rule 3.850 motion.        At most, he presented an unsupported claim

of ineffective assistance of counsel with regard to his claim of

failure to advise Petitioner of a possible insanity defense (ground

three), and failed to present any argument whatsoever concerning

grounds one and four.          "Petitioner's having chosen not to argue

that the lower court erred in summarily denying those claims

[grounds one, three, and four of his federal habeas petition], he

failed to invoke the state court's established appellate review

process as to those claims, and thus failed to exhaust them."

Ulland v. Comerford, No. 5:15cv111/MW/EMT, 2016 WL 2909174, at *14

(N.D.    Fla.   April   26,    2016)     (citations    omitted),     report   and

recommendation adopted by No. 5:15cv111-MW/EMT, 2016 WL 2886333

(N.D. Fla. May 17, 2016).

        Petitioner abandoned grounds one, three, and four by failing

to fully brief the claims on appeal.                 Thus, these grounds are

unexhausted.       They are also procedurally defaulted as it is

abundantly      clear   that     these     unexhausted      claims    would   be

procedurally barred in state court.             See Response at 9-11.       There

are,    however,   allowable     exceptions     to    the   procedural    default

doctrine; "[a] prisoner may obtain federal review of a defaulted

claim by showing cause for the default and prejudice from a

violation of federal law."             Martinez v. Ryan, 566 U.S. 1, 10

(citing Coleman v. Thompson, 501 U.S. 722, 750 (1991)).                  If cause

                                       - 14 -
is established, a petitioner is required to demonstrate prejudice.

In order to demonstrate prejudice, a petitioner must show "that

there is at least a reasonable probability that the result of the

proceeding       would   have   been   different   had     the    constitutional

violation not occurred."          Owen v. Sec'y for Dep't of Corr., 568

F.3d 894, 908 (2009), cert. denied, 558 U.S. 1151 (2010).                    More

particularly, to demonstrate cause, a petitioner must show that

some objective factor external to the defense impeded his effort to

properly raise the claim in state court.             Wright v. Hopper, 169

F.3d 695, 703 (11th Cir.), cert. denied, 528 U.S. 934 (1999).

        Petitioner has not shown cause and prejudice nor a manifest

injustice will result if the claims are not addressed on their

merits.    Although a petitioner may obtain review of the merits of

a procedurally barred claim if he satisfies the actual innocence

"gateway" established in Schlup v. Delo, 513 U.S. 298 (1995),

Petitioner has not done so.            The gateway is meant to prevent a

constitutional error at trial from causing a miscarriage of justice

and "'the conviction of one who is actually innocent of the

crime.'" Kuenzel v. Comm'r, Ala. Dep't of Corr., 690 F.3d 1311,

1314 (11th Cir. 2012) (per curiam) (quoting Schlup, 513 U.S. at

324),    cert.    denied,   569   U.S.    1004   (2013).         The   fundamental

miscarriage of justice exception is only available in extraordinary

cases upon a showing of "'actual' innocence" rather than mere

"'legal' innocence."        Johnson v. Ala., 256 F.3d 1156, 1171 (11th

Cir. 2001) (citations omitted), cert. denied, 535 U.S. 926 (2002).

                                       - 15 -
With respect to these unexhausted grounds, Petitioner has failed to

identify any fact warranting the application of the fundamental

miscarriage of justice exception.

     Based on the above, the Court finds ground one, three, and

four unexhausted and procedurally defaulted.     As Petitioner has

failed to establish cause and prejudice or any factors warranting

the application of the fundamental miscarriage of justice exception

to overcome the default, these grounds are due to be denied as

procedurally barred.

     In the alternative, the Court will address grounds one, three,

and four on their merits.   See Rule 9.141, Fla. R. App. P. (briefs

are not required upon summary denial of post conviction motions);

Darity v. Sec'y, Dep't of Corr., 244 F. App'x 982, 984 (11th Cir.

2007) (per curiam) (opining a defendant who chooses to file a brief

upon summary denial of his post conviction motion is not required

to raise all claims); Cortes v. Gladish, 216 F. App'x 897 (11th

Cir. 2007) (per curiam) (same).   Notably, the case law upon which

the Eleventh Circuit relied in these unpublished opinions, Webb v.

State, 757 So.2d 608, 609 (Fla. 5th DCA 2000), has been receded

from in Ward v. State, 19 So.3d 1060, 1061 (Fla. 5th DCA 2009) (per

curiam) and Watson (1st DCA).     Nevertheless, this Court, in an

abundance of caution, assumes arguendo Darity and Cortes remain

persuasive authority in this Circuit, and consequently will address

the three grounds on their merits.



                              - 16 -
           VII.   FINDINGS OF FACT AND CONCLUSIONS OF LAW

                     A.    Grounds One and Three

      In the first ground of the Petition, Petitioner claims he

received the ineffective assistance of counsel based on counsel's

failure to investigate and present an insanity defense.            Petition

at 4.    In ground three, Petitioner raises a claim of ineffective

assistance of counsel for advising Petitioner to enter a plea

without informing him of the availability of an insanity defense.

Id. at 11.     While maintaining their contention these particular

grounds are unexhausted and procedurally defaulted, Respondents

also address the merits.       In the Response, Respondents address

these related grounds jointly.        Response at 20-27.   The Court will

address them jointly as well.

      Some background information is necessary to provide context.

The transcript of the September 11, 2012 Change of Plea proceeding

shows Petitioner was sworn in before responding to the court and

counsel's questions.       Ex. B at 62.        The record further shows

Petitioner, with the aid of his counsel, went over the plea form

and Petitioner initialed the document, paragraph by paragraph,

prior to the plea proceeding.     Id. at 63-64.

      Of import, Petitioner was facing a life sentence.           Id. at 65,

73.     Petitioner made an open plea to the court.            Id. at 68.

Defense counsel made it a point to present information concerning

Petitioner's    mental    capacity.      Id.   at   69.    This    included

information about Petitioner suffering a serious injury in November

                                 - 17 -
of 2010.     Id.    Counsel asked if Petitioner was sure he had the

mental capacity to understand what was going on in the courtroom.

Id.   Petitioner responded affirmatively.     Id.

      Thereafter, the court conducted the following inquiry:

                THE COURT: And so you feel like you're
           competent, know what's going on, have all
           possession of your faculties, so that you know
           what's going on –-

                   THE DEFENDANT: Yes, sir.

                THE COURT: –- not only now but during the
           course of the case.

                THE DEFENDANT: I don't feel like, during
           none of the courts at the beginning of my
           case, that I was competent at all, my brain
           was just not rebuilding. I lost 100 percent
           oxygen to my memory –- and 10 months before
           the incident, I don't feel like I was sane at
           the time –- competent –- maybe until now I am
           competent, I believe that, yes, sir.

                THE COURT: So you feel like today you are
           competent?

                   THE DEFENDANT: Yes, sir.

                   THE COURT: Is that what I'm hearing?

                   THE DEFENDANT: Yes, sir.

Id. at 69-70.

      The court followed this inquiry with questions concerning

Petitioner's previous examination by a mental health professional.

Id. at 70.    Defense counsel noted Petitioner was examined by Dr.

Lennon for both Petitioner's sanity at the time of the offense and

his current competence at the time of the examination.      Id.   The

record demonstrates Dr. Lennon found Petitioner sane at the time of

                                 - 18 -
the offense and competent at the time of the examination.                      Id. at

70-71.

        Petitioner assured the court he could read, write, speak, and

understand English well enough to understand what was in the plea

form.        Id. at 72.      Plaintiff confirmed that he was not under the

influence of any alcohol, drug, medication, or substance that

affected his ability to understand and make critical decisions at

the time of the signing of the document and during the plea

proceeding.          Id.       Finding    the    plea    freely,   knowingly,    and

voluntarily entered, the court also found a factual basis for the

plea.     Id. at 73-75.

        In reviewing Petitioner's claim that counsel was ineffective

for failing to investigate and present an insanity defense, the

trial        court   noted    defense     counsel       knew   about   Petitioner's

hospitalization and brought it to the attention of the court during

the plea colloquy.           Ex. B at 39.       The court also pointed out that

defense counsel had seen Dr. Lennon's report and knew the results

of the report, including the doctor's conclusion that Petitioner

did not meet the criteria to claim a defense of insanity at the

time of the offense.            Id.   Also, with respect to the content of

Petitioner's jail calls, the court found Petitioner's statement

about taking over the world during a jail phone call was a

statement of revenge, not incoherency.                  Id.

        In     denying     Petitioner's     claim,      the    trial   court   noted

Petitioner's satisfaction with his counsel and the absence of any

                                         - 19 -
questions by Petitioner for trial counsel or the court. Id. at 39-

40.   Finding Petitioner bound by his statements given under oath,

the court found no merit to Petitioner's contention.                    The court

opined: "[b]ased upon the fact that trial counsel investigated an

insanity defense, Defendant fails to show that trial counsel's

representation     of    him   fell    below    the     prevailing    professional

standards."    Id. at 40.

      Petitioner    is    unable      to    establish    that   the   state   court

decision denying this ground was contrary to or an unreasonable

application of federal law.                The record demonstrates the trial

court properly applied the Strickland standard.                   Id. at 38. The

trial court found no deficient performance on the part of counsel.

Id. at 40.     As Petitioner has failed to satisfy the deficiency

prong of the Strickland test, the Court need not address the

prejudice prong.        Bester, 836 F.3d at 1337.

      Assuming Petitioner exhausted his state court remedies by

appealing the denial of his Rule 3.850 motion, pursuant to Wilson,

it is assumed the 1st DCA adopted the reasoning of the trial court

in denying the Rule 3.850 motion.              The state has not attempted to

rebut this presumption.         Deference under AEDPA should be given to

the last adjudication on the merits provided by the 1st DCA.

      When   considering       the   claim     of   ineffective   assistance    of

counsel, this Court must try to eliminate the distorting effects of

hindsight, as counseled to do so in Strickland, 466 U.S. at 689.

Given due consideration, the Florida court's decision is not

                                       - 20 -
inconsistent with Supreme Court precedent, including Stickland and

its progeny.    The state court's adjudication of this claim is not

contrary to or an unreasonable application of Strickland, or based

on an unreasonable determination of the facts. As such, ground one

is due to be denied.

      In ground three, Petitioner raises a claim of ineffective

assistance of counsel for advising Petitioner to enter a plea

without informing Petitioner of the availability of the insanity

defense.     In his post conviction motion, Petitioner claimed he

never knew about an insanity defense and had no understanding of

what was occurring in his case.      This contention is belied by the

record of the plea proceeding.     Obviously, Petitioner was examined

by a doctor who found Petitioner both sane at the time of the

offense and competent to proceed.             These results were fully

discussed at the plea proceeding.          Moreover, defense counsel had

referenced the examination at a previous court event, as noted by

the trial court.     Ex. B at 43, 70.

     The trial court also found Petitioner's contention that he did

not understand what was happening throughout his case to be without

merit. Id. at 43. The court referenced Petitioner's letters, some

of which the court found quite coherent, and others of which the

court found to be self-serving.      Id. at 41.     The court also found

"the record void of any suggestion that Defendant was not competent

throughout    the   process[,]"   other    than   his   two,   self-serving

letters. Id. The court reiterated the doctor's determination that

                                  - 21 -
Petitioner was sane at the time of the offense.          Id.     The court

referenced Petitioner's deliberate and intentional actions during

the crime itself as belying any claim of insanity at the time of

the offense.    Id. at 41-42.         After providing the details of

Petitioner's actions during the offense, the court determined

"[a]ll of those actions are consistent with a person who came up

with a plan to commit a robbery and then executed that plan."          Id.

at 42.

     Petitioner has not shown his counsel provided incorrect advice

or failed to give material advice, particularly with regard to

asserting an insanity defense.    As such, Petitioner has failed to

satisfy the first prong of Strickland.

     Assuming Petitioner exhausted his state court remedies by

appealing the denial of his Rule 3.850 motion, pursuant to Wilson,

it is assumed the 1st DCA adopted the reasoning of the trial court

in denying the Rule 3.850 motion.       The state has not attempted to

rebut this presumption. The trial court found Petitioner failed to

show deficient performance. The 1st DCA affirmed. Deference under

AEDPA should be given to the last adjudication on the merits

provided by the 1st DCA.

     This   Court   concludes   the     1st   DCA's   decision    is   not

inconsistent with Supreme Court precedent, including Stickland and

its progeny.   The state court's adjudication of this claim is not

contrary to or an unreasonable application of Strickland, or based



                                - 22 -
on an unreasonable determination of the facts.               As such, ground

three is due to be denied.

                               B.   Ground Two

     In his second ground of his post conviction motion, Petitioner

raised the claim of the ineffective assistance of counsel for

failure   to   have   Petitioner    examined     by   two   psychiatrists    to

determine competency to stand trial, instead of just one.                   The

trial court denied the post conviction motion, and Petitioner

exhausted this ground by raising it on appeal of the denial of the

Rule 3.850 motion. He raises the claim before this Court in ground

two of the Petition.       He asks "[w]hether the Petitioner was denied

his right to assistance of counsel and right to due process of law

under the Sixth and Fourteenth Amendments of the U.S. Const. when

counsel   failed      to   have     Petitioner    examined     by   two     (2)

psychiatrist[s] as required by Florida law when competency became

an issue?"     Petition at 8.        Petitioner contends his counsel's

performance was deficient for failing to move the court to appoint

a second expert to have Petitioner evaluated prior to allowing

Petitioner to enter a plea.         Id.

     Petitioner relies on Rule 3.210(b), Fla. R. Crim. P.                 Upon

review, this Rule provides that the court, of its own motion, or on

motion of counsel for the state or defense, has reasonable ground

to believe the defendant is not mentally competent to proceed, may

order the defendant to be examined by "no more than 3 experts, as

needed[.]"     See In re Amendments to the Fla. Rules of Criminal
                               - 23 -
Procedure, 26 So.3d 534, 542 (Fla. 2009) (per curiam) (effective

January 1, 2010). Of import, Petitioner's entire claim is based on

a portion of the rule no longer in effect, which provided the court

"shall order the defendant to be examined by no more than three nor

fewer than two experts prior to the date of said hearing." D'Oleo-

Valdez v. State, 531 So.2d 1347, 1348 (Fla. 1988) (emphasis added)

(quoting Rule 3.210(b)).     Ex. B at 10.

     The offenses at issue took place on September 6, 2011, Ex. A

at 1, 3, long after the provision requiring "no fewer than two

experts" had been amended to eliminate the minimum number of

experts, but still allowing up to 3 experts, as needed. Thus, this

claim has no merit.

     Alternatively, the Court will give deference to the decision

of the 1st DCA.       The trial court denied this ground finding

Petitioner failed to show that his counsel's representation fell

below prevailing professional standards. Ex. B at 42. The 1st DCA

affirmed the decision of the trial court.          Ex. G.    The Court

assumes the 1st DCA adopted the reasoning of the trial court. This

presumption has not been rebutted.

     There is a qualifying state court decision and AEDPA deference

is warranted.     The adjudication of the state court resulted in a

decision   that   involved   a   reasonable   application   of   clearly

established federal law, as determined by the United States Supreme

Court.   Therefore, Petitioner is not entitled to relief on ground

two because the state court's decision was not contrary to clearly
                              - 24 -
established federal law, Strickland and its progeny, did not

involve an unreasonable application of clearly established federal

law, and was not based on an unreasonable determination of the

facts.

                         C.   Ground Four

     In his final ground, Petitioner raises a claim of ineffective

assistance of counsel based on the cumulative errors of counsel.

Petitioner asks: "[w]hether the Petitioner's [sic] was cumulatively

deprived of his right to effective assistance of counsel clause of

the Sixth and Fourteenth Amendments of the U.S. Const. rendering

his plea involuntary?"   Petition at 14.    Generally, he complains

about the "cumulative effect of counsel's errors."    Id.

     The cumulative error doctrine provides for the following:

          "an aggregation of non-reversible errors
          (i.e., plain errors failing to necessitate
          reversal and harmless errors) can yield a
          denial of the constitutional right to a fair
          trial, which calls for reversal." United
          States v. Baker, 432 F.3d 1189, 1223 (11th
          Cir. 2005) (internal quotation marks omitted).
          We address claims of cumulative error by first
          considering the validity of each claim
          individually, and then examining any errors
          that we find in the aggregate and in light of
          the trial as a whole to determine whether the
          appellant was afforded a fundamentally fair
          trial. See United States v. Calderon, 127 F.3d
          1314, 1333 (11th Cir. 1997).

Morris v. Sec'y, Dept. of Corr., 677 F.3d 1117, 1132 (11th Cir.

2012).

     Because Petitioner's ineffective assistance of counsel claims

are insufficient individually, raising them cumulatively does not
                              - 25 -
render them sufficient.     Robertson v. Chase, No. 1:07-CV-0797-RWS,

2011 WL 7629549, at *23 (N.D. Ga. Aug. 12, 2011) (citations

omitted), report and recommendation adopted by No. 1:07-CV-797-RWS,

2012 WL 1038568 (N.D. Ga. Mar. 26, 2012), aff'd by 506 F. App'x 951

(11th Cir. 2013), cert. denied, 571 U.S. 842 (2013).           The trial

court followed this maxim in its ruling, finding the claim without

merit as "[e]ach of the other claims has already been addressed on

their merits and no new facts are alleged."        Ex. B at 43.   The 1st

DCA affirmed.    Ex. G.

     In Forrest v. Fla. Dep't of Corr., 342 F. App'x 560, 564 (11th

Cir. 2009) (per curiam) (citing United States v. Cronic, 466 U.S.

648, 659 n.26 (1984)), cert. denied, 562 U.S. 589 (2010), the

Eleventh Circuit explained, although the Supreme Court has not

specifically addressed the applicability of the cumulative error

doctrine when addressing an ineffective assistance of trial counsel

claim, it has held there is no basis for finding a constitutional

violation unless the petitioner can point to specific errors of

counsel which undermined the reliability of the finding of guilt.

Thus, a cumulative errors of counsel claim lacks merit without a

showing   of    specific   errors   of   counsel   which   undermine   the

conviction in their cumulative effect, amounting to prejudice.

     In this regard, Petitioner has not demonstrated any of his

trial counsel's alleged errors, considered alone, rise to the level

of ineffective assistance of counsel; therefore, there are no

errors to accumulate, and Petitioner is not entitled to relief.
                             - 26 -
Since the threshold standard of Strickland has not been met,

Petitioner     has    failed     to   demonstrate   that   his   trial   was

fundamentally     unfair   and    his   counsel   ineffective.    Moreover,

Petitioner has not shown specific errors which undermine the

conviction in their cumulative effect.              Therefore, he has not

demonstrated prejudice.          Petitioner is not entitled to habeas

relief on his Sixth Amendment claim.

        Petitioner's Fourteenth Amendment claim is due to be denied as

well.     He is not entitled to relief on his claim of denial of due

process of law because:

             [Petitioner] has not demonstrated error by
             trial    counsel;   thus,    by    definition,
             [Petitioner]    has  not  demonstrated    that
             cumulative error of counsel deprived him of a
             fair trial. See Yohey v. Collins, 985 F.2d
             222, 229 (5th Cir. 1993) (explaining that
             because    certain  errors    were    not   of
             constitutional dimension and others were
             meritless, petitioner "has presented nothing
             to cumulate").

Miller v. Johnson, 200 F.3d 274, 286 n.6 (5th Cir.), cert. denied,

531 U.S. 849 (2000).

        With respect to the claim of cumulative errors of counsel, the

1st DCA's decision is entitled to deference under AEDPA as the

Court assumes the 1st DCA adopted the reasoning of the trial court

in denying the post conviction motion.            This presumption has not

been rebutted.       Thus, Petitioner is not entitled to habeas relief

on ground four of the Petition because the state court's decision

was not contrary to clearly established federal law, did not

                                      - 27 -
involve an unreasonable application of clearly established federal

law, and was not based on an unreasonable determination of the

facts in light of the evidence presented in the state court

proceedings.

        Petitioner has not shown specific errors of counsel which

undermine his conviction in their cumulative effect; therefore, the

cumulative errors of counsel claim lacks merit.            See Forrest, 342

F. App'x at 564.       As such, the Court finds Petitioner is not

entitled to habeas relief on the basis of his claim of ineffective

assistance of counsel alleging the cumulative errors of counsel and

the resulting denial of a fair proceeding.            Ground four of the

Petition is due to be denied.

        Accordingly, it is now

        ORDERED AND ADJUDGED:

        1.   The Second Amended Petition (Doc. 23) is DENIED.

        2.   This action is DISMISSED WITH PREJUDICE.

        3.   The Clerk shall enter judgment accordingly and close this

case.

        4.   If Petitioner appeals the denial of his Second Amended

Petition,    the   Court   denies   a   certificate   of    appealability.3


    3
      This Court should issue a certificate of appealability only
if a petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. § 2253(c)(2).    To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
                              - 28 -
Because   this    Court   has   determined   that   a   certificate   of

appealability is not warranted, the Clerk shall terminate from the

pending motions report any motion to proceed on appeal as a pauper

that may be filed in this case.     Such termination shall serve as a

denial of the motion.

     DONE AND ORDERED at Jacksonville, Florida, this 18th day of

December, 2018.




sa 12/17
c:
Dana Douglas
Counsel of Record




(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537 U.S.
322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893
n.4 (1983)).    Upon due consideration, this Court will deny a
certificate of appealability.
                              - 29 -
